 
 
I 
111th CONGRESS 2d Session 
H. R. 5103 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2010 
Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on Natural Resources and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To authorize improvements in the operation of the Government of the District of Columbia, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the 2010 District of Columbia Omnibus Authorization Act. 
2.Permitting Advertising and Sale of Lottery Tickets Within Certain Areas and Sale of Tickets by Blind Vendors Within Federal Enclave 
(a)In GeneralThe paragraph under the heading Lottery and Charitable Games Enterprise Fund in the District of Columbia Appropriation Act, 1982 (Public Law 97–91; 95 Stat. 1174), as amended by section 134(a)(1) of the District of Columbia Appropriations Act, 1990 (Public Law 101–168; 103 Stat. 1282), is amended by striking the 10th proviso. 
(b)Effective DateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act. 
3.Permanent Extension of Certain Authorities for Use of Local Funds 
(a)Increases Attributable to Unanticipated Growth of Revenue CollectionsSection 446A(c) of the District of Columbia Home Rule Act (sec. 1–204.46A(c), D.C. Official Code) is amended by striking fiscal years 2006 through 2007 and inserting fiscal year 2006 and each succeeding fiscal year. 
(b)Allocation of Reserve Funds for Cash Flow Management PurposesSection 450A(c)(4) of such Act (sec. 1–204.50A(c)(4), D.C. Official Code) is amended by striking fiscal years 2006 through 2007 and inserting fiscal year 2006 and each succeeding fiscal year. 
(c)Effective DateThe amendments made by this section shall take effect as if included in the enactment of the 2005 District of Columbia Omnibus Authorization Act. 
4.Promoting Development of Southwest Waterfront 
(a)Updated Description of PropertySection 1 of the Act entitled An Act to authorize the Commissioners of the District of Columbia on behalf of the United States to transfer from the United States to the District of Columbia Redevelopment Land Agency title to certain real property in said District, approved September 8, 1960 (sec. 6–321.01, D.C. Official Code), is amended by striking all that follows the colon and inserting the following: The property the legal description of which is the Southwest Waterfront Project Site (dated October 8, 2009), under Exhibit A of the document titled Intent to Clarify the Legal Description in Furtherance of Land Disposition Agreement, as filed with the Recorder of Deeds on October 27, 2009, as Instrument Number 2009116776.. 
(b)Clarification of Method of TransferSection 1 of such Act (sec. 6–321.01, D.C. Official Code) is amended by inserting by one or more quitclaim deeds immediately after to transfer. 
(c)Clarification of Relation to Master Development PlanSection 2 of such Act (sec. 6–321.02, D.C. Official Code) is amended by striking urban renewal plan and inserting master plan. 
(d)Expanding Permitted Dispositions and Uses of Certain PropertySection 4 of such Act (sec. 6–321.04, D.C. Official Code) is amended to read as follows: 
 
4.The Agency is hereby authorized, in accordance with the District of Columbia Redevelopment Act of 1945 and section 1, to lease or sell to a redevelopment company or other lessee or purchaser such real property as may be transferred to the Agency under the authority of this Act. . 
(e)Repeal of Reversion 
(1)RepealSection 5 of such Act (sec. 6–321.05, D.C. Official Code) is repealed. 
(2)Conforming amendmentSection 3 of such Act (sec. 6–321.03, D.C. Official Code) is amended by striking Subject to the provisions of section 5 of this Act, the and inserting The. 
(f)Clarification of Role of District of Columbia as Successor in InterestSection 8 of such Act (sec. 6–321.08, D.C. Official Code) is amended by striking the period at the end and inserting the following: , except that any reference to the Agency shall be deemed to be a reference to the District of Columbia as the successor in interest to the Agency.. 
5.Transfer of Certain Properties 
(a)National Park Service PropertiesNot later than 90 days after the date of the enactment of this Act, the Director of the National Park Service shall transfer to the District of Columbia by quitclaim deed all right, title, and interest of the United States to the following properties in the District of Columbia: 
(1)Square 336, Lot 828, as shown on Assessment and Taxation Plat 3761–Y among the records of the Surveyor of the District of Columbia (Shaw Junior High School recreation fields). 
(2)Square 542, Lot 85, as referenced on page 104 of Subdivision Book 141 and shown on Map 8634 among the records of the Surveyor of the District of Columbia (Southwest Library). 
(3)Square 2864, Lot 830, as shown on Assessment and Taxation Plat 3495–G among the records of the Surveyor of the District of Columbia (Meyer Elementary School). 
(4)Reservation 277–A, as shown on page 4 of Subdivision Book 134 among the records of the Surveyor of the District of Columbia. 
(b)Other Interior PropertiesNot later than 90 days after the date of the enactment of this Act, the Secretary of the Interior shall transfer to the District of Columbia by quitclaim deed all right, title, and interest of the United States to the following properties in the District of Columbia: 
(1)Square 2558, Lot 803, as shown on Assessment and Taxation Plat 65 among the records of the Surveyor of the District of Columbia (a portion of the Marie H. Reed Community Learning Center). 
(2)Square 2558, Lot 810, as shown on Assessment and Taxation Plat 65 among the records of the Surveyor of the District of Columbia (a portion of the Marie H. Reed Community Learning Center). 
6.Authorities of District of Columbia Courts 
(a)Permitting Judicial Conference on Biennial Basis; Attendance of Magistrate JudgesSection 11–744, District of Columbia Official Code, is amended— 
(1)in the first sentence, by striking annually and inserting biennially or annually; 
(2)in the first sentence, by striking active judges and inserting active judges and magistrate judges; 
(3)in the third sentence, by striking Every judge and inserting Every judge and magistrate judge; and 
(4)in the third sentence, by striking Courts of Appeals and inserting Court of Appeals. 
(b)Emergency Authority To Toll or Delay Judicial Proceedings 
(1)Proceedings in Superior Court 
(A)In generalSubchapter III of Chapter 9 of title 11, District of Columbia Official Code, is amended by adding at the end the following new section: 
 
11–947.Emergency authority to toll or delay proceedings. 
(a)Tolling or delaying proceedings 
(1)In generalIn the event of a natural disaster or other emergency situation requiring the closure of Superior Court or rendering it impracticable for the United States or District of Columbia Government or a class of litigants to comply with deadlines imposed by any Federal or District of Columbia law or rule that applies in the Superior Court, the chief judge of the Superior Court may exercise emergency authority in accordance with this section. 
(2)Scope of authority
(A)The chief judge may enter such order or orders as may be appropriate to delay, toll, or otherwise grant relief from the time deadlines imposed by otherwise applicable laws or rules for such period as may be appropriate for any class of cases pending or thereafter filed in the Superior Court. 
(B)The authority conferred by this section extends to all laws and rules affecting criminal and juvenile proceedings (including, pre-arrest, post-arrest, pretrial, trial, and post-trial procedures) and civil, family, domestic violence, probate and tax proceedings. 
(3)Unavailability of chief judgeIf the chief judge of the Superior Court is absent or disabled, the authority conferred by this section may be exercised by the judge designated under section 11–907(a) or by the Joint Committee on Judicial Administration. 
(4)Habeas corpus unaffectedNothing in this section shall be construed to authorize suspension of the writ of habeas corpus. 
(b)Criminal CasesIn exercising the authority under this section for criminal cases, the chief judge shall consider the ability of the United States or District of Columbia Government to investigate, litigate, and process defendants during and after the emergency situation, as well as the ability of criminal defendants as a class to prepare their defenses. 
(c)Issuance of OrdersThe United States Attorney for the District of Columbia or the Attorney General for the District of Columbia or the designee of either may request issuance of an order under this section, or the chief judge may act on his or her own motion. 
(d)Duration of OrdersAn order entered under this section may not toll or extend a time deadline for a period of more than 14 days, except that if the chief judge determines that an emergency situation requires additional extensions of the period during which deadlines are tolled or extended, the chief judge may, with the consent of the Joint Committee on Judicial Administration, enter additional orders under this section in order to further toll or extend such time deadline. 
(e)NoticeUpon issuing an order under this section, the chief judge— 
(1)shall make all reasonable efforts to publicize the order, including, when possible, announcing the order on the District of Columbia Courts web site; and 
(2)shall send notice of the order, including the reasons for the issuance of the order, to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives. 
(f)Required ReportsNot later than 180 days after the expiration of the last extension or tolling of a time period made by the order or orders relating to an emergency situation, the chief judge shall submit a brief report to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Oversight and Government Reform of the House of Representatives, and the Joint Committee on Judicial Administration describing the orders, including— 
(1)the reasons for issuing the orders; 
(2)the duration of the orders; 
(3)the effects of the orders on litigants; and 
(4)the costs to the court resulting from the orders. 
(g)ExceptionsThe notice under subsection (e)(2) and the report under subsection (f) are not required in the case of an order that tolls or extends a time deadline for a period of less than 14 days. . 
(B)Clerical amendmentThe table of contents of chapter 9 of title 11, District of Columbia Official Code, is amended by adding at the end of the items relating to subchapter III the following: 
 
 
11–947. Emergency authority to toll or delay proceedings.  . 
(2)Proceedings in Court of Appeals 
(A)In generalSubchapter III of Chapter 7 of title 11, District of Columbia Official Code, is amended by adding at the end the following new section: 
 
11–745.Emergency authority to toll or delay proceedings. 
(a)Tolling or delaying proceedings 
(1)In generalIn the event of a natural disaster or other emergency situation requiring the closure of the Court of Appeals or rendering it impracticable for the United States or District of Columbia Government or a class of litigants to comply with deadlines imposed by any Federal or District of Columbia law or rule that applies in the Court of Appeals, the chief judge of the Court of Appeals may exercise emergency authority in accordance with this section. 
(2)Scope of authorityThe chief judge may enter such order or orders as may be appropriate to delay, toll, or otherwise grant relief from the time deadlines imposed by otherwise applicable laws or rules for such period as may be appropriate for any class of cases pending or thereafter filed in the Court of Appeals. 
(3)Unavailability of chief judgeIf the chief judge of the Court of Appeals is absent or disabled, the authority conferred by this section may be exercised by the judge designated under section 11–706(a) or by the Joint Committee on Judicial Administration. 
(4)Habeas corpus unaffectedNothing in this section shall be construed to authorize suspension of the writ of habeas corpus. 
(b)Issuance of OrdersThe United States Attorney for the District of Columbia or the Attorney General for the District of Columbia or the designee of either may request issuance of an order under this section, or the chief judge may act on his or her own motion. 
(c)Duration of OrdersAn order entered under this section may not toll or extend a time deadline for a period of more than 14 days, except that if the chief judge determines that an emergency situation requires additional extensions of the period during which deadlines are tolled or extended, the chief judge may, with the consent of the Joint Committee on Judicial Administration, enter additional orders under this section in order to further toll or extend such time deadline. 
(d)NoticeUpon issuing an order under this section, the chief judge— 
(1)shall make all reasonable efforts to publicize the order, including, when possible, announcing the order on the District of Columbia Courts web site; and 
(2)shall send notice of the order, including the reasons for the issuance of the order, to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives. 
(e)Required ReportsNot later than 180 days after the expiration of the last extension or tolling of a time period made by the order or orders relating to an emergency situation, the chief judge shall submit a brief report to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Oversight and Government Reform of the House of Representatives, and the Joint Committee on Judicial Administration describing the orders, including— 
(1)the reasons for issuing the orders; 
(2)the duration of the orders; 
(3)the effects of the orders on litigants; and 
(4)the costs to the court resulting from the orders. 
(f)ExceptionsThe notice under subsection (d)(2) and the report under subsection (e) are not required in the case of an order that tolls or extends a time deadline for a period of less than 14 days. . 
(B)Clerical amendmentThe table of contents of chapter 7 of title 11, District of Columbia Official Code, is amended by adding at the end of the items relating to subchapter III the following: 
 
 
11–745. Emergency authority to toll or delay proceedings.  . 
(c)Authorization for Program of Voluntary Separation Incentive Payments 
(1)In generalChapter 17 of title 11, District of Columbia Official Code, is amended by inserting after section 11–1726 the following new section: 
 
11–1726A.Voluntary Separation Incentive PaymentsThe Joint Committee on Judicial Administration may, by regulation, establish a program substantially similar to the program established under subchapter II of chapter 35 of title 5, United States Code, for nonjudicial employees of the District of Columbia courts. . 
(2)Clerical amendmentThe table of contents of chapter 17 of title 11, District of Columbia Official Code, is amended by inserting after the item relating to section 11–1726 the following new item: 
 
 
11–1726A. Voluntary separation incentive payments.  . 
(d)Permitting Agreements To Provide Services on a Reimbursable Basis to Other District Government Offices 
(1)In generalSection 11–1742, District of Columbia Official Code, is amended by adding at the end the following new subsection: 
 
(d)To prevent duplication and to promote efficiency and economy, the Executive Officer may enter into agreements to provide the Mayor of the District of Columbia with equipment, supplies, and services and credit reimbursements received from the Mayor for such equipment, supplies, and services to the appropriation of the District of Columbia Courts against which they were charged. . 
(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to fiscal year 2010 and each succeeding fiscal year. 
7.Amendments to Home Rule Charter 
(a)Timing of Special Elections for CouncilSection 401(d)(1) of the District of Columbia Home Rule Act (sec. 1–204.01(d)(1), D.C. Official Code) is amended by striking one hundred and fourteen days and inserting seventy days. 
(b)Minimum Salary for Chief Financial OfficerSection 424(b)(2)(E) of such Act (sec. 1–204.24(b)(2)(E), D.C. Official Code) is amended by striking an annual rate equal to and inserting an annual rate which is not less than. 
(c)Clarification Regarding Authority To Allocate Amounts From Reserve Funds 
(1)Emergency reserve fundSection 450A(a) of such Act (sec. 1–204.50A(a), D.C. Official Code) is amended by adding at the end the following new paragraph: 
 
(8)No limit on amount of allocation during fiscal yearNothing in this subsection may be construed to limit the amount the District of Columbia may allocate and use from the emergency reserve fund in a fiscal year. . 
(2)Contingency reserve fundSection 450A(b) of such Act (sec. 1–204.50A(b), D.C. Official Code) is amended— 
(A)in paragraph (6)(A), by striking The District of Columbia the second place it appears; and 
(B)by adding at the end the following new paragraph: 
 
(7)No limit on amount of allocation during fiscal yearNothing in this subsection may be construed to limit the amount the District of Columbia may allocate and use from the contingency reserve fund in a fiscal year. . 
8.Project for navigation, Washington Channel, Washington, D.C. deauthorizedUpon the date of enactment of this Act, the following portion of the project for navigation, Potomac River, Washington Channel, District of Columbia, authorized by the Act of August 30, 1935 (chapter 831; 49 Stat. 1028) is deauthorized: beginning at Washington Harbor Channel Geometry Centerline of the 400-foot-wide main navigational ship channel, Centerline Station No. 103+73.12, coordinates North 441948.20, East 1303969.30, as stated and depicted on the Condition Survey Anacostia, Virginia, Washington and Magazine Bar Shoal Channels, Washington, D.C., Sheet 6 of 6, prepared by the United States Army Corps of Engineers, Baltimore district, July 2007; thence departing the aforementioned centerline traveling the following courses and distances: N. 40 degrees 10 minutes 45 seconds E., 200.00 feet to a point, on the outline of said 400-foot-wide channel thence binding on said outline the following three courses and distances: S. 49 degrees 49 minutes 15 seconds E., 1,507.86 feet to a point, thence; S. 29 degrees 44 minutes 42 seconds E., 2,083.17 feet to a point, thence; S. 11 degrees 27 minutes 04 seconds E., 363.00 feet to a point, thence; S. 78 degrees 32 minutes 56 seconds W., 200.00 feet to a point binding on the centerline of the 400-foot-wide main navigational channel at computed Centerline Station No. 65+54.31, coordinates North 438923.9874, East 1306159.9738, thence; continuing with the aforementioned centerline the following courses and distances: N. 11 degrees 27 minutes 04 seconds W., 330.80 feet to a point, Centerline Station No. 68+85.10, thence; N. 29 degrees 44 minutes 42 seconds W., 2,015.56 feet to a point, Centerline Station No. 89+00.67, thence; N. 49 degrees 49 minutes 15 seconds W., 1,472.26 feet to the point of beginning, such area in total containing a computed area of 777,284 square feet or 17.84399 acres of riparian water way. 
 
